PER CURIAM:
Bernard McFadden appeals the district court’s order adopting the recommendation of the magistrate judge and denying relief without prejudice on his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm the order of the district court on the basis that this action is precluded by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.